977 F.2d 595
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David T. KETCHUM, Plaintiff-Appellant,v.Brad GRIFFITH, Jean Russell, John Thomas Hall, RobertNicholson, Lewis Ketchum, Virginia Busey, GaryBusey, and City of Tulsa, Defendants-Appellees.
No. 92-6210.
United States Court of Appeals, Tenth Circuit.
Aug. 31, 1992.

Before JOHN P. MOORE, TACHA, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this panel.   See Fed.R.App.P. 34(e);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Our review indicates this appeal is totally frivolous.   The judgment of the district court is AFFIRMED for the reasons stated in the Findings and Recommendations of the United States Magistrate Judge approved and adopted by the district court.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3